
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as
of January 16, 2002 by and between PriceSmart, Inc., a Delaware corporation
("Employer"), and William Naylon, ("Executive").


RECITALS


        A.    Employer currently employs Executive as Executive Vice President
and desires to employ Executive as Executive Vice President and Chief Operating
Officer of Employer.

        B.    Executive desires to accept such position upon the terms and
subject to the conditions herein provided.

        C.    This Agreement replaces and supercedes the Employment Agreement
dated February 1, 2000, a First Amendment to Employment Agreement dated
January 24, 2001, and a Second Amendment to Employment Agreement dated June 1,
2001.


TERMS AND CONDITIONS


        NOW, THEREFORE, in consideration of the foregoing premises and mutual
covenants and conditions hereinafter set forth, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I
EMPLOYMENT AND DUTIES


        1.1    Position and Duties.    Executive shall serve as Executive Vice
President and Chief Operating Officer of Employer. Executive shall have such
duties and authority as are customary for, and commensurate with, such position,
and such other related duties and authority as may from time to time be
delegated or assigned to him by the Chief Executive Officer or the Board of
Directors of Employer. Executive shall discharge his duties in a diligent and
professional manner.

        1.2    Outside Business Activities Precluded.    During his employment,
Executive shall devote his full energies, interest, abilities and productive
time to the performance of this Agreement. Executive shall not, without the
prior written consent of Employer, perform other services of any kind or engage
in any other business activity, with or without compensation, that would
interfere with the performance of his duties under this Agreement. Executive
shall not, without the prior written consent of Employer, engage in any activity
adverse to Employer's interests.

        1.3    Place of Employment.    Unless the parties agree otherwise in
writing, during the Employment Term (as defined in Section 3.1 below) Executive
shall perform the services he is required to perform under this Agreement at
Employer's offices located in Miami, Florida; provided, however, that Executive
shall periodically travel to (and perform services at) San Diego, California and
other locations of Employer's business.


ARTICLE II
COMPENSATION


        2.1    Salary.    For Executive's services hereunder, Employer shall pay
as base salary to Executive the amount of $235,000 during each year of the
Employment Term. Said salary shall be payable in

1

--------------------------------------------------------------------------------

equal installments in conformity with Employer's normal payroll period.
Executive shall receive such salary increases, if any, as Employer, in its sole
discretion, shall determine.

        2.2    Bonus.    During the Employment Term Executive shall be entitled
to participate in Employer's Bonus Plan.

        2.3    Other Benefits.    Executive shall be entitled to participate in
and receive benefits under Employer's standard company benefits practices and
plans for officers of Employer, including medical insurance, long-term
disability, life insurance, profit sharing and retirement plan, and Employer's
other plans, subject to and on a basis consistent with the terms, conditions and
overall administration of such practices and plans. Employer may from time to
time in its sole discretion grant such additional compensation or benefits to
Executive as it deems proper and desirable.

        2.4    Expenses.    During the term of his employment hereunder,
Executive shall be entitled to receive prompt reimbursement for all reasonable
business-related expenses incurred by him, in accordance with the policies and
procedures from time to time adopted by Employer, provided that Executive
properly accounts for such business expenses in accordance with Employer policy.

        2.5    Deductions and Withholdings.    All amounts payable or which
become payable under any provision of this Agreement shall be subject to any
deductions authorized by Executive and any deductions and withholdings required
by law.


ARTICLE III
TERM OF EMPLOYMENT


        3.1    Term.    The term of Executive's employment hereunder shall
commence on January 16, 2002 and shall continue until January 31, 2004 unless
sooner terminated or extended as hereinafter provided (the "Employment Term").

        3.2    Extension of Term.    The Employment Term may be extended by
written amendment to this Agreement signed by both parties.

        3.3    Early Termination by Executive.    Executive may terminate this
Agreement at any time by giving Employer written notice of his resignation
ninety (90) days in advance; provided, however, that the Employer may determine
upon receipt of such notice that the effective date of such resignation shall be
immediate or some time prior to the expiration of the ninety day notice period.
Executive's employment shall terminate as of the effective date of his
resignation as determined by Employer.

        3.4    Termination for Cause.    Prior to the expiration of the
Employment Term, Executive's employment may be terminated for Cause by Employer,
immediately upon delivery of notice thereof. For these purposes, termination for
"Cause" shall mean termination because of Executive's (a) repeated and habitual
failure to perform his duties or obligations hereunder; (b) engaging in any act
that has a direct, substantial and adverse effect on Employer's interests;
(c) personal dishonesty, willful misconduct, or breach of fiduciary duty
involving personal profit; (d) intentional failure to perform his stated duties;
(e) willful violation of any law, rule or regulation which materially adversely
affects his ability to discharge his duties or has a direct, substantial and
adverse effect on Employer's interests; (f) any material breach of this contract
by Executive; or (g) conduct authorizing termination under Cal. Labor Code §
2924.

        3.5    Termination Due to Death or Disability.    Executive's employment
hereunder shall terminate immediately upon his death. In the event that by
reason of injury, illness or other physical or mental impairment Executive shall
be: (a) completely unable to perform his services hereunder for more than three
(3) consecutive months, or (b) unable to perform his services hereunder for
fifty percent (50%) or more of the normal working days throughout six
(6) consecutive months, then Employer may terminate Executive's employment
hereunder immediately upon delivery of notice thereof. Executive's

2

--------------------------------------------------------------------------------


beneficiaries, estate, heirs, representatives, or assigns, as appropriate, shall
be entitled to the proceeds, if any, due under any Employer-paid life insurance
policy held by Executive, as determined by and in accordance with the terms of
any such policy, as well as any vested benefits and accrued vacation benefits.


ARTICLE IV
BENEFITS AFTER TERMINATION OF EMPLOYMENT


        4.1    Benefits Upon Termination.    Upon termination of this Agreement
under Section 3.3 (Early Termination by Executive), Section 3.4 (Termination for
Cause) or Section 3.5 (Termination Due to Death or Disability), all salary and
benefits of Executive hereunder shall cease immediately. Upon termination of
this Agreement by Employer for any reason other than those set forth in
Section 3.4 or Section 3.5, Executive shall be entitled to the continuation of
Executive's base salary for one (1) year, payable in equal installments in
conformity with Employer's normal payroll period. If this Agreement is not
terminated, then, upon expiration of the Employment Term, and if Executive's
employment by Employer does not thereafter continue upon mutually agreeable
terms, Executive shall be entitled to continuation of Executive's base salary
for one (1) year, payable in equal installments in conformity with Employer's
normal payroll period; provided, however, that Employer's obligation to pay such
installments after expiration of the Employment Term shall be reduced by the
amount of employment compensation (if any) received by Executive from a
subsequent employer of Executive during said one (1) year. During the period of
this severance pay, Executive shall cooperate with Employer in providing for the
orderly transition of Executive's duties and responsibilities to other
individuals, as reasonably request by Employer.

        4.2    Rights Against Employer.    The benefits payable under this
Article IV are exclusive, and no amount shall become payable to any person
(including the Executive) by reason of termination of employment for any reason,
with or without Cause, except as provided in this Article IV. Employer shall not
be obligated to segregate any of its assets or procure any investment in order
to fund the benefits payable under this Article IV.


ARTICLE V
CONFIDENTIAL INFORMATION


        5.1        Executive acknowledges that Employer holds as confidential,
and Executive may have access to during the Employment Term, certain information
and knowledge respecting the intimate and confidential affairs of Employer in
the various phases of its business, including, but not limited to, trade
secrets, data and know-how, improvements, inventions, techniques, marketing
plans, strategies, forecasts, pricing information, and customer lists. During
his employment by Employer and thereafter, Executive shall not directly or
indirectly disclose such information to any person or use any such information,
except as required in the course of his employment during the Employment Term.
All records, files, keys, documents, and the like relating to Employer's
business, which Executive shall prepare, copy or use, or come into contact with,
shall be and remain Employer's sole property, shall not be removed from
Employer's premises without its written consent, and shall be returned to
Employer upon the termination of this Agreement.


ARTICLE VI
GENERAL PROVISIONS


        6.1    Entire Agreement.    This Agreement contains the entire
understanding and sole and entire agreement between the parties with respect to
the subject matter hereof, and supersedes any and all prior agreements,
negotiations and discussions between the parties hereto with respect to the
subject matter covered hereby. Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, oral or otherwise, have
been made by any party, or anyone

3

--------------------------------------------------------------------------------

acting on behalf of any party, which are not embodied herein, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding. This Agreement may not be modified or amended by oral agreement, but
rather only by an agreement in writing signed by Employer and by Executive which
specifically states the intent of the parties to amend this Agreement.

        6.2    Assignment and Binding Effect.    Neither this Agreement nor the
rights or obligations hereunder shall be assignable by Executive. Employer may
assign this Agreement to any successor or affiliate of Employer, and upon such
assignment any such successor or affiliate shall be deemed substituted for
Employer upon the terms and subject to the conditions hereof. In the event of
any merger of Employer or the transfer of all (or substantially all) of
Employer's assets, the provisions of this Agreement shall be binding upon, and
inure to the benefit of, the surviving business entity or the business entity to
which such assets shall be transferred.

        6.3    Arbitration.    The parties hereto agree that any and all
disputes (contract, tort, or statutory, whether under federal, state or local
law) between Executive and Employer (including Employer's employees, officers,
directors, stockholders, members, managers and representatives) arising out of
Executive's employment with Employer, the termination of that employment, or
this Agreement, shall be submitted to final and binding arbitration. Such
arbitration shall take place in the County of San Diego, and may be compelled
and enforced according to the California Arbitration Act (Code of Civil
Procedure §§ 1280 et seq.). Unless the parties mutually agree otherwise, such
arbitration shall be conducted before the American Arbitration Association,
according to its Commercial Arbitration Rules. Judgment on the award the
arbitrator renders may be entered in any court having jurisdiction over the
parties. Arbitration shall be initiated in accordance with the Commercial
Arbitration Rules of the American Arbitration Association.

        6.4    No Waiver.    No waiver of any term, provision or condition of
this Agreement, whether by conduct or otherwise, in any one or more instances
shall be deemed or be construed as a further or continuing waiver of any such
term, provision or condition, or as a waiver of any other term, provision or
condition of this Agreement.

        6.5    Governing Law; Rules of Construction.    This Agreement has been
negotiated and executed in, and shall be governed by and construed in accordance
with the laws of, the State of California. Captions of the several Articles and
Sections of this Agreement are for convenience of reference only, and shall not
be considered or referred to in resolving questions of interpretation with
respect to this Agreement.

        6.6    Notices.    Any notice, request, demand or other communication
required or permitted hereunder shall be deemed to be properly given when
personally served in writing, or when deposited in the United States mail,
postage pre-paid, addressed to Employer or Executive at his last known address.
Each party may change its address by written notice in accordance with this
Section.

        Address for Employer:

PriceSmart, Inc.
4649 Morena Boulevard
San Diego, CA. 92117

        Address for Executive:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        6.7    Severability.    The provisions of this Agreement are severable.
If any provision of this Agreement shall be held to be invalid or otherwise
unenforceable, in whole or in part, the remainder of the provisions or
enforceable parts hereof shall not be affected thereby and shall be enforced to
the fullest extent permitted by law.

4

--------------------------------------------------------------------------------

        6.8    Attorneys' Fees.    In the event of any arbitration or litigation
brought to enforce or interpret any part of this Agreement, the prevailing party
shall be entitled to recover reasonable attorneys' fees, as well as all other
litigation costs and expenses as an element of damages.

        6.9    Prior Agreements.    This Agreement supercedes and replaces the
Foreign Assignment Agreement dated April 17, 1998 and the First Amendment to
Foreign Assignment Agreement dated March 31, 1999, between Executive and
Ventures Services, Inc., a wholly-owned subsidiary of Employer, as well as the
Employment Agreement dated February 1, 2000, the First Amendment to Employment
Agreement dated January 24, 2001, and the Second Amendment to Employment
Agreement dated June 1, 2001.

        IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties hereto as of the date first above written.

EMPLOYER   EXECUTIVE
PRICESMART, INC.
 
Name: /s/ William Naylon
By: /s/ Gilbert A. Partida
 
 
Name: Gilbert A. Partida
 
 
Its: Chief Executive Officer
 
 

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



EMPLOYMENT AGREEMENT
RECITALS
TERMS AND CONDITIONS
ARTICLE I EMPLOYMENT AND DUTIES
ARTICLE II COMPENSATION
ARTICLE III TERM OF EMPLOYMENT
ARTICLE IV BENEFITS AFTER TERMINATION OF EMPLOYMENT
ARTICLE V CONFIDENTIAL INFORMATION
ARTICLE VI GENERAL PROVISIONS
